DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner notes that claims 1-3, 5, 13, 15 and 18 are cancelled.
The Examiner notes that claims 4, 6-12, 14, 16-17, 19-27 are pending. 

Response to Arguments
Applicant's arguments, filed on 2/8/2021, with respect to the 35 USC § 102/103 rejections of claims 4, 6-12, 14, 16-17, 19-27, have been fully considered and are persuasive therefore the rejections have been withdrawn.

Allowable Subject Matter
The Examiner notes that claims 4, 6-12, 14, 16-17, 19-27 are allowable.
Claims 4, 6-12, 14, 16-17, 19-27 distinguish over the prior art for the following reasons:
Neither the prior art of record nor a combination of the prior art searched discloses the claim limitations of independent claims 4, 12, 16 and 20. 
Though the prior art, Ten Kate, discloses a method and an apparatus for performing motion detection of a moveable platform from variance values based acceleration data with respect to comparison to thresholds; the prior art fails to teach or suggest the further inclusion of motion is determined based on determining whether at least a portion of the variance values have fallen from a point at or above a first threshold to a point at or below a second threshold, wherein the first threshold is greater than the second threshold.
Thus, these limitations, in combination with other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art, without the use of impermissible hindsight.
	Remaining claims are allowable for due to their dependence upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LISA E PETERS/Primary Examiner, Art Unit 2862